DETAILED ACTION
This office action is a response to the application filed 10 June 2019, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 June 2019, 11 September 2019, 2 January 2020, 3 June 2020, 22 June 2020, 13 July 2020, and 6 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as India 201941003988 on 1 February 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Control Packets for RoE” by Kevin Bross dated 15 April 2016, hereafter referred Bross.  Bross was cited by applicant’s IDS filed 13 July 2020.

Regarding claim 17, Bross (IDS 7/13/2020) teaches a method comprising:
determining, by a first proxy node, Common Public Radio Interface (CPRI) link bit rate information to communicate from the first proxy node to a second proxy node (Bross, p. 3, Management node M could be co-located with Node A and is hence a “proxy”; while Bross does not explicitly state a second proxy, p. 15 of Bross states that both Noda A and Node Z maintain the flow statistics, including the link bit rate information.  This implies a “second proxy” in the broadest reasonable interpretation of the claim; p. 17, Field “dataRateKbps” which is the Radio data rate refers to the link bit rate);
providing the CPRI link bit rate information within a header of a Radio over Ethernet (RoE) frame (Bross, p. 4, Control packets follow the RoE header format); and
(Bross, for node M co-located at Node A, the control packet is transmitted to the remote node Z).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bross as applied to claim 17 above, and further in view of Dong (WO 2018/103083).  While Dong was cited by applicant’s IDS filed 22 June 2020, the applicant did not include an English translation of the document. A machine language for Dong is included with the PTO-892.

Regarding claim 18, Bross teaches the method of claim 17 above.  Bross does not expressly teach wherein the RoE frame is encapsulated within an Ethernet frame.
However, Dong teaches wherein the RoE frame is encapsulated within an Ethernet frame (Dong, [0069]; the RoE message may refer to an Ethernet message).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bross to include the above recited limitations as taught by Dong in order to have mutual conversion between the RoE protocol and the CPRI protocol (Dong, [0033]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bross as applied to claim 17 above, and further in view of “Common Public Radio Interface (CPRI); Interface Specification” dated 9 October 2015, hereafter referred CPRI Specification.  CPRI Specification was cited by applicant’s IDS filed 22 June 2020.

Regarding claim 19, Bross teaches the method of claim 17 above.  Bross does not expressly teach wherein the CPRI link bit rate information is a value indicating a CPRI link bit rate option associated with a CPRI link bit rate at which the first proxy node has achieved a hyper frame number synchronization for a CPRI bit stream received by the first proxy node.
However, CPRI Specification teaches wherein the CPRI link bit rate information is a value indicating a CPRI link bit rate option associated with a CPRI link bit rate at which the first proxy node has achieved a hyper frame number synchronization for a (CPRI Specification, p. 89, 6.8.2.1; assuming fully synchronized intervals between the master and slave ports, the line bit rate options are listed).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bross to include the above recited limitations as taught by CPRI Specification in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI Specification, p. 4).

Regarding claim 20, Bross in view of CPRI Specification teaches the method of claim 19 above.  Bross does not expressly teach wherein the value is provided within a reserved bits field of a sequence number field of the header.
However, CPRI Specification teaches wherein the value is provided within a reserved bits field of a sequence number field of the header (CPRI Specification, p. 88, 6.8.1; the general recommendation is to limit the available common set of line bit rates to a maximum of 4 line bit rate options for all RECs and REs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Bross to include the above recited limitations as taught by CPRI Specification in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI Specification, p. 4).

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI Specification further in view of Bross.

Regarding claim 1, Dong teaches a method comprising:
performing, for one or more link bit rates of a plurality of link bit rates configured for a fronthaul network, Common Public Radio Interface (CPRI) Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network (Dong, [0002]; communication between REC and RE as fronthaul communication, where one such fronthaul interface used is Common Public Radio Interface (CPRI)), the CPRI Layer 1 link auto-negotiation operations comprising:
achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller at a link bit rate for a first CPRI bit stream transmitted by the radio equipment controller (Dong, [0037]-[0051]; In the above process, the protocol conversion device can process the control words that complete the L1 synchronization process according to the requirements of the CPRI protocol, where the HFN {Google translated to Super Frame Number} is the hyper frame number);
communicating the first CPRI bit stream and the link bit rate from the proxy slave to a proxy master (Dong, Fig. 6, [0054] and [0060]-[0061]; the new REC packs the CPRI data into a RoE message and sends it to the protocol conversion device as well as configure the protocol conversion device, including RoE packets with CPRI rate);
(Dong, Fig. 6, [0057]-[0058]; the protocol conversion device adds the L1 synchronization to the CPRI data and the traditional RE receives the CPRI data from the protocol conversion device);
upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the link bit rate (Dong, Fig. 6, [0063]; the traditional RE then sends the CPRI data to the protocol conversion device);
upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave (Dong, Fig. 6, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC); and
transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller (Dong, Fig. 6, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC),
wherein the Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular link bit rate (Dong, [0096]-[0100]; the CPRI L1 synchronization process control word can be generated by the protocol conversion device where this synchronization word is included in the CPRI frame).
Dong does not teach the protocol conversion apparatus expressly implementing the hyper frame number synchronization.
However, the CPRI specification teaches the protocol conversion apparatus expressly implementing the hyper frame number synchronization (CPRI Specification, p. 63, 4.5.3.2; both master and slave ports reach layer 1 synchronization up to state HFNSYNC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI Specification in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI Specification, p. 4).
While Dong teaches utilizing the protocol conversion device in two directions (uplink and downlink) for communications between the radio equipment and radio equipment controller, Dong in view of CPRI Specification does not explicitly teach two proxies, one in each direction; and
communicating the link bit rate from the proxy slave to the proxy master.
However, Bross teaches two proxies, one in each direction (Bross, p. 3, Management node M could be co-located with Node A and is hence a “proxy”; while Bross does not explicitly state a second proxy, p. 15 of Bross states that both Noda A and Node Z maintain the flow statistics, including the link bit rate information.  This implies a “second proxy” in the broadest reasonable interpretation of the claim); and
communicating the link bit rate from the proxy slave to the proxy master (Bross, p. 17, Field “dataRateKbps” which is the Radio data rate refers to the link bit rate).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI Specification to include the above recited limitations as taught by Bross in order to ensure multi-vendor interoperability of RoE (Bross, p. 2).

Regarding claim 10, Dong teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising:
performing, for one or more link bit rates of a plurality of link bit rates configured for a fronthaul network, Common Public Radio Interface (CPRI) Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network (Dong, [0002]; communication between REC and RE as fronthaul communication, where one such fronthaul interface used is Common Public Radio Interface (CPRI)), the CPRI Layer 1 link auto-negotiation operations comprising:
achieving, by a proxy slave, a hyper frame number synchronization with the radio equipment controller at a link bit rate for a first CPRI bit stream transmitted by the radio equipment controller (Dong, [0037]-[0051]; In the above process, the protocol conversion device can process the control words that complete the L1 synchronization process according to the requirements of the CPRI protocol, where the HFN {Google translated to Super Frame Number} is the hyper frame number);
communicating the first CPRI bit stream and the link bit rate from the proxy slave to a proxy master (Dong, Fig. 6, [0054] and [0060]-[0061]; the new REC packs the CPRI data into a RoE message and sends it to the protocol conversion device as well as configure the protocol conversion device, including RoE packets with CPRI rate);
transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream (Dong, Fig. 6, [0057]-[0058]; the protocol conversion device adds the L1 synchronization to the CPRI data and the traditional RE receives the CPRI data from the protocol conversion device);
upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the link bit rate (Dong, Fig. 6, [0063]; the traditional RE then sends the CPRI data to the protocol conversion device);
upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave (Dong, Fig. 6, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC); and
(Dong, Fig. 6, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC),
wherein the Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular link bit rate (Dong, [0096]-[0100]; the CPRI L1 synchronization process control word can be generated by the protocol conversion device where this synchronization word is included in the CPRI frame).
Dong does not teach the protocol conversion apparatus expressly implementing the hyper frame number synchronization.
However, the CPRI specification teaches the protocol conversion apparatus expressly implementing the hyper frame number synchronization (CPRI Specification, p. 63, 4.5.3.2; both master and slave ports reach layer 1 synchronization up to state HFNSYNC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI Specification in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI Specification, p. 4).

communicating the link bit rate from the proxy slave to the proxy master.
However, Bross teaches two proxies, one in each direction (Bross, p. 3, Management node M could be co-located with Node A and is hence a “proxy”; while Bross does not explicitly state a second proxy, p. 15 of Bross states that both Noda A and Node Z maintain the flow statistics, including the link bit rate information.  This implies a “second proxy” in the broadest reasonable interpretation of the claim); and
communicating the link bit rate from the proxy slave to the proxy master (Bross, p. 17, Field “dataRateKbps” which is the Radio data rate refers to the link bit rate).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI Specification to include the above recited limitations as taught by Bross in order to ensure multi-vendor interoperability of RoE (Bross, p. 2).

Regarding claims 2 and 11, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 1 and the media of claim 10 above.  Further, Dong teaches wherein upon achieving the hyper frame number synchronization with the radio equipment controller, the proxy slave does not transmit to the radio equipment controller until the second CPRI bit stream is received from the proxy master (Dong, Fig. 6, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC).

Regarding claims 3 and 12, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 1 and the media of claim 10 above.  Further, Dong teaches wherein the first CPRI bit steam and the link bit rate are communicated from the proxy slave to the proxy master and the second CPRI bit stream is communicated from the proxy master to the proxy slave using an Ethernet network (Dong, [0103]-[0109]; the protocol conversion device performs MAC exchange on the Ethernet message and sends it as a RoE message, where RoE stands for Radio on Ethernet, which is understood to use an Ethernet network).

Regarding claims 4 and 13, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 1 and the media of claim 10 above.  Dong in view of CPRI Specification does not expressly teach wherein upon the Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the link bit rate to the proxy master.
However, Bross teaches wherein upon the Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the link bit rate to the proxy master (Bross, p. 17, the dataRateKbps is a field when the packet is constructed and is not present in the Initiate/Terminate/Demolish/Notify/Adjust/Status that comes after the link being established).
(Bross, p. 2).

Regarding claims 7 and 14, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 1 and the media of claim 10 above.  Dong does not expressly teach wherein communicating the link bit rate includes communicating a value indicating a link bit rate option associated with the link bit rate.
However, CPRI Specification teaches wherein communicating the link bit rate includes communicating a value indicating a link bit rate option associated with the link bit rate (CPRI Specification, p. 18, 4.2.1; the CPRI line bit rate may be selected from the following option list).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI Specification in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI Specification, p. 4).

Regarding claims 8 and 15, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 7 and the media of claim 14 above.  Further, Dong teaches the Radio over Ethernet (RoE) frame is encapsulated within an Ethernet frame (Dong, [0069]; the RoE message may refer to an Ethernet message).

However, Bross teaches wherein the value indicating the link bit rate option is included within a header of a Radio over Ethernet (RoE) frame (Bross, p. 4; Control packets follow the RoE header format).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI Specification to include the above recited limitations as taught by Bross in order to ensure multi-vendor interoperability of RoE (Bross, p. 2).

Regarding claims 9 and 16, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 8 and the media of claim 15 above.  Dong does not expressly teach wherein the value indicating the link bit rate option is included within one to four bits of a sequence number field of the header.
However, CPRI Specification teaches wherein the value indicating the link bit rate option is included within one to four bits of a sequence number field of the header (CPRI Specification, p. 88, 6.8.1; the general recommendation is to limit the available common set of line bit rates to a maximum of 4 line bit rate options for all RECs and REs).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI Specification in order to enable flexible and (CPRI Specification, p. 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI Specification further in view of Bross as applied to claim 1 above, and further in view of Ostberg et al. (US 2018/0310331 A1), hereafter referred Ostberg.

Regarding claim 5, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 1 above.  Dong in view of CPRI Specification further in view of Bross does not expressly teach wherein the CPRI Layer 1 link auto-negotiation operations are performed within one transmit time interval of the radio equipment controller.
However, Ostberg teaches wherein the CPRI Layer 1 link auto-negotiation operations are performed within one transmit time interval of the radio equipment controller (Ostberg, [0047]; the REC configures the RE to, in the scheduled TTI, operate according to the determined allocation of radio resources and communicate with the REC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI Specification further in view of Bross to include the above recited limitations as taught by Ostberg in order to enable efficient communication between the REC and the RE (Ostberg, [0007]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI Specification further in view of Bross as applied to claim 1 above, and further in view of Takahiro (JP 2014-96633 A).

Regarding claim 6, Dong in view of CPRI Specification further in view of Bross teaches the method of claim 1 above.  Dong in view of CPRI Specification further in view of Bross does not expressly teach wherein the CPRI Layer 1 link auto-negotiation operations are repeated with the plurality of link bit rates until the radio equipment controller achieves the hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at the particular link bit rate.
However, Takahiro teaches wherein the CPRI Layer 1 link auto-negotiation operations are repeated with the plurality of link bit rates until the radio equipment controller achieves the hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at the particular link bit rate (Takahiro, p. 6, the synchronization detection operation is repeated without shifting to the synchronization window detecting operation until the synchronization state is detected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI Specification further in view of Bross to include the above recited limitations as taught by Takahiro in order to better adjust when changes occur in the transmission timing in terms of synchronization (Takahiro, p. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416